SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13G (Rule 13d – 102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) AND (c) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(B) (Amendment No. 12)1/ Habersham Bancorp (Name of Issuer) Common Stock (Title of Class of Securities) 404459109 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) 1/The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 4 CUSIP NO.404459109 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) David D. Stovall 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ N/A 3 SEC E ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 141,471* 6 SHARED VOTING POWER 8,334* 7 SOLE DISPOSITIVE POWER 141,471* 8 SHARED DISPOSITIVE POWER 8,334* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 149,805 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.2% 12 TYPE OF REPORTING PERSON IN Page 2 of 4 Item 1(a). Name of Issuer: Habersham Bancorp Item 1(b). Address of Issuer's Principal Executive Offices: P. O. Box 1980 Highway 441 North Cornelia, Georgia 30531 Item 2(a). Name of Person Filing: David D. Stovall Item 2(b). Address of Principal Business Office or, if None, Residence: P. O. Box 1980 Highway 441 North Cornelia, Georgia 30531 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Common Stock, $1.00 par value Item 2(e). CUSIP Number: 404459109 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b), check whether the person filing is: N/A Item 4. Ownership as of December 31, 2007: (a) Amount beneficially owned: 149,805 (b) Percent of class: 5.2% (c) Number of shares as to which such person has (i) sole power to vote or direct the vote: 141,471* (ii) shared power to vote or direct the vote: 8,334** (iii) sole power to dispose or to direct the disposition of: 141,471* (iv) shared power to dispose or direct the disposition of: 8,334* * Of the indicated shares, 45,000 are subject to exercisable options. The total does not include 10,654.83 shares held for his account in the Habersham Savings Investment Plan. ** Represents shares held jointly with Mr. Stovall’s daughter. Page 3 of 4 Item 5. Ownership of Five Percent or Less of a Class: N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person: N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: N/A Item 8. Identification and Classification of the Members of the Group: N/A Item 9. Notice of Dissolution of Group: N/A Item 10. Certification: N/A SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 8, 2008 Signature: /s/ David D. Stovall* Name: David D. Stovall *By: /s/ Edward D. Ariail Attorney-in-Fact Page 4 of 4
